 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarat,Inc.d/b/a V.I.P.Limousine ServiceandAmalgamated Transit Union,Local627, AFL-CIO-CLC. Case 9-CA-2199719 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONUpon a charge filed by the Union on 1 May1985, the General Counsel of the National LaborRelations Board issued a complaint on 10 June1985 against the Respondent, alleging that it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act.The complaintallegesin substance that on 20September 1984, following a Board election inCase 9-RC-14470, the Union was certified as theexclusivecollective-bargainingrepresentativeofthe Respondent's employees in the unit found ap-propriate. (Official notice is taken of the "record"in the representation proceeding as defined in theBoard's Rules and Regulations, Secs. 102.68 and102.69(g),amended Sept. 9, 1981, 46 Fed.Reg.45922 (1981);FrontierHotel,265NLRB 343(1982).) The complaint further alleges that since 20September 1984 the Respondent has refused to bar-gainwith the Union. On 21 June 1985 the Re-spondent filed an answer admitting in part and de-nying in part the allegations in the complaint.On 3 July 1985 the General Counsel filed aMotion for Summary Judgment and Partial Motionto Strike "Answer" of Respondent. On 11 July1985 the Board issued an order transferring pro-ceeding to the Board and a Notice to Show Causewhy the motion should not be granted. The Re-spondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Respondent's answer admits its refusal tobargain with the Union, but attacks the validity ofthe certification in the representation proceedingon the basis that it is improper and contrary to law.The Respondent's answer further asserts that thecharge is time-barred by Section 10(b) of the Actbecause it was filed more than 6 months after theRespondent advised the Union by letter dated 1October 1984 that it was refusing to bargain inorder to test the validity of the certification. TheGeneralCounsel argues that all material issuesexcept the 10(b) defense have been previously de-cided and that the 10(b) defense should be stricken.The record, including the record in Case 9-RC-14470, reveals that a Decision and Direction ofElection issued in Case 9-RC-14470 on 11 May1984.The Respondent timely filed a request forreview in which it alleged that the Regional Direc-tor had erred by not finding the Respondent's dis-patchers supervisors and by including them in aunit of its drivers and mechanics. On 5 June 1984the Board issued a telegraphic order which did notpass on the supervisory status of the dispatchers,but did require that they vote subject to challenge.On the same date an election was held in which amajority of the Respondent's employees in the unitselected the Union as their exclusive representativefor collective bargaining.'On 12 June 1984 the Respondent timely filed ob-jections to conduct affecting the election's results.The Regional Director overruled two of the objec-tions and ordered a hearing on the remaining two.On 20 August 1984 a hearing officer's report issuedoverruling the two remaining objections in theirentirety.The Respondent timely filed exceptions to thehearing officer's report, and on 20 September 1984the Regional Director issued a Second Supplemen-talDecision and Certification of Representativeadopting the hearing officer's findings. On 2 Octo-ber 1984 the Respondent filed a request for reviewof the Regional Director's Second SupplementalDecision, and on 11 February 1985 the Boarddenied the Respondent's request for review.By letter dated 16 April 1985 the Union request-ed the Respondent to bargain. Since that date theRespondent has refused to recognize and bargainwith the Union.The Respondent contends in its opposition to theMotion for Summary Judgment that its refusal tobargain is justified by the Regional Director's al-legedly improper refusal to set aside the electionbased on the two election objections overruled inthe 20 August 1984 hearing officer's report. TheRespondent also contends that its refusal to bargainis justified by the Regional Director's refusal toorder a hearing on the Respondent's other twoelectionobjections.The Respondent raised thisissue for the first time in its October 1984 requestfor review which the Board denied on 11 February1985.Finally, the Respondent's opposition raisesthe 10(b) defense noted above.We find that the Respondent's 10(b) defenselacksmerit because the Respondent has admittedthat the Union requested bargaining on 16 ApriliThe tally of ballots showed 28 votes for and 12 votesagainst theUnion, with 5 challenged ballots277 NLRB No. 56 V.I.P.LIMOUSINE SERVICE1985,within the certification year, 2 and that it hasrefused to bargain since that date. The charge wasfiled on 1 May 1985, and thus is clearly within the6-month requirement of Section 10(b).3It iswell settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section8(a)(5) isnot entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations. All issues raised by the Re-spondent in this proceeding, with the exception ofthe affirmative defense discussed above, to whichwe find no merit, were or could have been litigatedin the prior representation proceeding. The Re-spondent does not offer to adduce at a hearing anynewly discovered and previously unavailable evi-dence, nor does itallegeany special circumstancesthat would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue that is properly litigable in this unfairlabor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment finding that on or since 16 April 1985the Respondent has violated Section 8(a)(5) and (1)of the Act by refusing to bargain with the Union.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, an Ohio corporation with anoffice and place of business in Cincinnati, Ohio, isengaged in the interstate and intrastate transporta.tion of passengers and freight for hospitals, nursinghomes, and other institutions.During the 12months preceding issuance of the complaint herein,the Respondent derived in the course and conductof its operations gross revenues in excess of$50,OCO.During the same period of time the Re-2We find that the lapse of time between the Respondent's 1 October1984 letter refusing to bargain and the Union's 16 April 1985 letter re-questing bargaining does not constitute such unusual circumstanceswithin the meaningofRay Brooks s: NLRB,348 U S. 96 (1954), thatwould relieve the Respondent of its obligation to bargain throughout thecertification year SeeSunnyland Refining Co,250 NLRB 1180, 1181 fn.2 (1980)Although the Respondent initially refused to bargain in its letterdated 1 October 1984,at that time the unit description set forth in theSecond Supplemental Decision and Certification of Representative mcor-rectly included the classification of dispatchers The Respondent's I Oc-tober 1984 refusal to bargain was based, in part,on this error However,the Regional Director's Correction of Second Supplemental Decision andCertification of Representative dated 28 December 1984 corrected thiserror, which therefore provided the Respondent no defense for its refusalto bargain in response to the Union's 1L6 April 1985 request.539spondent purchased and received in the-course ofitsoperations at its Cincinnati, Ohio facility prod-ucts,goods, and materials valued in excess of$50,000 directly from points outside the State ofOhio.We find that the Respondent is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABORPRACTICESA. The CertificationFollowing the election held on 5 June 1985, theUnion was certified on 20 September 1984 (as re-vised by Order of 28 December 1984) as the collec-tive-bargainingrepresentative of the employees inthe following appropriate unit:All full-time andregularpart-timedrivers andmechanicsincluding school bus drivers em-ployed by the Employer at its Cincinnati, Ohiolocation, but excluding all office clerical em-ployees, all other employees and all profession-al employees,guards and supervisors as de-fined in the Act.B. Refusal to BargainSince 16 April 1985 the Union has requested theRespondent to bargain, and since that date the Re-spondent has refused. We find that this refusal con-stitutes an unlawful refusal to bargain in violationof Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAwBy refusing on and after 16 April 1985 to bargainwith the Union as the exclusive collective-bargain-ing representativeof employees in the appropriateunit, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229 540DECISIONSOF NATIONAL(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379, U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Farat, Inc. d/b/a V.I.P. Limou-sine Service, Cincinnati, Ohio, its officers,agents,sucessors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Amalgamated Tran-sitUnion, Local 627, AFL-CIO-CLC as the exclu-sive bargaining representative of the employees inthe bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signedagreement:All full-time and regular part-time drivers andmechanics including school -bus drivers em-ployed by the Employer at its Cincinnati, Ohiolocation, but excluding all officeclerical em-ployees, all other employees and all profession-alemployees, guards and supervisors as de-fined in the Act.(b) Post at is facility in Cincinnati, Ohio, copiesof the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative, imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-4 If this Order is enforcedby a judgmentof a UnitedStatescourt ofappeals, the words in thenotice reading"Posted by Order of theNation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLabor RelationsBoard."LABOR RELATIONS BOARDspondent to ensure that the notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Amalga-mated Transit Union, Local 627, AFL-CIO-CLCas the exclusive representative of the employees inthe bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-ciseof the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign anyagreementreachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time drivers andmechanics including school bus drivers em-ployed by the Employer at its Cincinnati, Ohiolocation, but excluding all office clerical em-ployees, all other employeesand allprofession-al employees, guards and supervisors as de-fined in the Act.FARAT,INC.D/B/A V.I.P. LIMOU-SINE